Title: To George Washington from Edmund Randolph, 27 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia July 27. 1795.½ past five A.M.
            PrivateSir
          
          Saturday evening was appointed for the last meeting on the treaty in the state-house yard; and five o’clock was the hour. I waited in town until After six, in hopes of hearing the result. But nothing having transpired, I went into the country, where the rumors of the proceeding were very various and extraordinary. I returned last evening, when I found a letter from Mr Hammond, complaining generally of an insult, and desiring a conference, that he might ascertain, what measures the government will take respecting it. As soon as I read the letter, I gave him his choice of last evening or this morning for an interview. He has preferred 10 o’clock this morning.
          The best accounts, which I have been able to collect, are nearly to this purport. The greater part of the committee, appointed to draw the address, (Mr Ingersoll being the only one named of any conspicuousness, who did not appear) mounted the stage, which was erected. The address was read and approved clause by clause; and at the close of the reading was huzzaed. There was very little speaking, tho’ Mr Mclenachan is said to have made an harangue of great splendor and pith, to this effect. “Friends and fellow-citizens. Here is the treaty. It is a damnable treaty. Take it; and kick it to the devil. And give three Cheers for Hamilton Rowan, a friend to the rights of man.” He threw the treaty among the people. They replied with the cheers, which he requested; and about 250 of them marched with the treaty upon a pole up Chesnut Street, and down Market Street, until they came opposite to Mr Hammond’s, where they burnt it. He and his whole family were standing at the windows during the transaction. No violence was offered, as far as I yet learn. Probably some intemperate language was uttered. Something of the like nature occurred before Mr Bond’s door.
          I am told, that the meeting consisted of but a few,

(comparatively speaking). It is supposed, that the whole number in the yard did not exceed one thousand; of whom two thirds were spectators standing aloof, and attending from pure curiosity.
          I believe, sir, but do not vouch for, this statement.
          Since I wrote the foregoing, Bache’s paper of this morning has been delivered. Having heard, that Mr W. and Colo. P. were in the state house-yard on saturday, I suspected, that they would be struck at. I was informed by Mr Harrison, that those gentlemen, himself and Mr Habersham were there. I do not know, that the thing is of importance in any way; but it can do no public service.
          Mr Desaussure brought me on saturday several half eagles. They are most beautiful; far more so than the guinea. I have desired him to send down to you three or four; which he has promised to do—He goes on with spirit and effect. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        